Filed 12/4/14 P. v. Brogdon CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B256567
                                                                          (Super. Ct. No. 14PT-00067)
     Plaintiff and Respondent,                                             (San Luis Obispo County)

v.

JOHN KEVIN BROGDON,

     Defendant and Appellant.



                   John Kevin Brogdon appeals a judgment committing him to the State
Department of State Hospitals (SDSH) for treatment as a mentally disordered offender
(MDO). (Pen. Code, § 2962.)1 We conclude, among other things, that substantial
evidence supports the finding that Brogdon's severe mental disorder was "one of the
causes of or was an aggravating factor" in the commission of his commitment offense.
(Id., subd. (b).) We affirm.
                                                         FACTS
                   On November 5, 2012, Brogdon's wife asked him to "clean up some of his
belongings" in the living room of their home. Brogdon "used both of his hands to push
her in the chest causing her to fall." When police arrived, they saw "some bruising on her
chest." Brogdon told police "he did not feel his medications were working correctly."


1
    All statutory references are to the Penal Code unless stated otherwise.
                A few days before the attack on his wife, Brogdon "committed himself" to
a "county mental health in-patient facility." While there, he became "paranoid" and
believed the hospital staff was "trying to hurt him." He was placed on a "5150"
psychiatric hold. (Welf. & Inst. Code, § 5150.) He was "released" from the psychiatric
facility the "day of the offense."
                Brogdon was convicted of corporal injury to a spouse (§ 273.5, subd. (a))
and sentenced to serve a state prison term.
                Prior to his scheduled release date, the Board of Parole Hearings
determined Brogdon met the criteria as an MDO.
                Brogdon filed a petition for a hearing (§ 2966, subd. (b)) and requested
appointment of counsel. The trial court appointed counsel for him and Brogdon waived
his right to a jury trial.
                At trial, Brandi Mathews, an Atascadero State Hospital psychologist,
testified that Brogdon has a severe mental disorder. Brogdon "suffers from schizo-
affective disorder, bipolar type" and his "psychotic symptoms include auditory
hallucinations" and "visual hallucinations." He was sentenced to prison for corporal
injury to a spouse. This was a crime involving "force or violence."
                Mathews testified that Brogdon's "severe mental disorder" was "an
aggravating factor" in the commission of that crime. Brogdon's mental disorder was not
in remission and it could not be "kept in remission without treatment." Mathews said
Brogdon received the required 90 days of treatment and poses "a substantial danger of
physical harm to others by reason of his severe mental disorder." She concluded that
Brogdon met all the criteria for an MDO commitment.
                Brogdon testified that he believes he has "a mental disorder." Before
committing the offense, he "was having . . . mental health difficulties." He said, "I just
knew I had to get some mental health stable." He was released from the hospital on the
day of the offense. He said, "They never let you out unless you're all squared away." At
the time of the offense, he "was tired from medication and stuff."


                                              2
              Brogdon's counsel and the prosecutor agreed to admit into evidence
psychological assessment reports regarding Brogan by psychologists Richard Blak,
Sergio Castillo, and George Grosso. Blak and Castillo concluded Brogdon's disorder was
a cause or aggravating factor in his commission of the offense. Grosso reached the
opposite conclusion.
              The trial court found "the opinion given by Dr. Mathews" was the "most
compelling analysis" on whether the disorder was a cause or an aggravating factor in the
offense. It found "the severe mental disorder was, at least, an aggravating factor in the
commitment offense." The court ruled the prosecution had established the elements for
an MDO commitment.
                                       DISCUSSION
                                    Substantial Evidence
              Brogdon contends there is insufficient evidence to support the finding that
his severe mental disorder was a cause or aggravating factor in committing his
commitment offense. We disagree.
              "A determination that a defendant requires treatment as an MDO rests on
six criteria, set out in section 2926: the defendant (1) has a severe mental disorder; (2)
used force or violence in committing the underlying offense; (3) had a disorder which
caused or was an aggravating factor in committing the offense; (4) the disorder is not in
remission or capable of being kept in remission absent treatment; (5) the prisoner was
treated for the disorder at least 90 days in the year before being paroled; and (6) because
of the disorder, the prisoner poses a serious threat of physical harm to other people."
(People v. Clark (2000) 82 Cal. App. 4th 1072, 1075-1076.)
              In deciding the sufficiency of the evidence, we draw all reasonable
inferences in support of the judgment. "'[I]f the [finding] is supported by substantial
evidence, we must accord due deference to the trier of fact and not substitute our
evaluation of a witness's credibility for that of the fact finder.'" (People v. Clark, supra,
82 Cal.App.4th at p. 1083.)


                                              3
              Brogdon contends "the only reasonable conclusions as to the causation
element were those reached by Grosso." Grosso concluded Brogdon's disorder was not a
cause or aggravating factor in the commission of the offense. But the issue is not
whether some evidence supports Brogdon, it is only whether substantial evidence
supports the judgment.
              Here the trial court decided Mathews's testimony was entitled to greater
weight than Grosso's opinion. It rejected Grosso's analysis. We do not weigh the
evidence or decide the credibility of the witnesses. That is exclusively the role of the
trier of fact. (People v. Ochoa (1993) 6 Cal. 4th 1199, 1206.) Mathews testified
Brogdon's disorder was an aggravating factor in the commission of the offense. Blak and
Castillo also reached the conclusion that it was a causal or aggravating factor.
Consequently, the court's finding is supported by three of the four psychologists whose
assessments were admitted into evidence.
              Brogdon contends there is no evidence of any delusional conduct involving
the crime. But Blak noted that Brogdon called the police after he attacked his wife and
had delusions about the Mexican mafia. Blak said Brogdon's "delusional focus of having
the 'Mexican mafia' out to harm him" was the reason Brogdon called police to report his
crime. Brogdon was also on "some form of psychotropic medication which he reported
was not working at the time of the offense." Blak said Brogdon's behavior was not
normal and "a dramatic over reaction to a disagreement."
              Castillo said Brogdon "exhibited a long history of symptoms indicative of a
severe mental disorder prior to and since his commission of his qualifying offense."
Brogdon claimed he was "all squared away" after being released from the psychiatric
hospital on the day of the offense. But Castillo said a "Schizoaffective Disorder does not
typically remit spontaneously."
              Mathews testified that Brogdon's statement that his medication was not
working was "his way of saying he felt unstable and it could have been a reason for his
behavior." She said "his mental illness predates the offense." Brogdon told Mathews that
a few days before the offense he "felt psychiatrically unstable." A significant factor was

                                             4
Brogdon's release from the psychiatric hospital on the same day he committed the
offense. Mathews said, "The fact that he was simply released, in my opinion, does not
[mean] he was psychiatrically stable and had no symptoms."
              Mathews said, "During my interview, he was quite candid and indicated he
was unstable at the time and he believed his mental illness, along with substance abuse,
did play a role in his offense."
              Brogdon testified that before the crime he "was having . . . mental health
difficulties." The evidence is sufficient.
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                             GILBERT, P.J.

We concur:



              YEGAN, J.



              PERREN, J.




                                               5
                                 John A. Trice, Judge

                      Superior Court County of San Luis Obispo

                         ______________________________


             Gerald J. Miller, under appointment by the Court of Appeal, for Defendant
and Appellant.


             Kamala D. Harris, Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Scott A. Taryle, Supervising Deputy Attorney General, John Yang,
Deputy Attorney General, for Plaintiff and Respondent.




                                           6